Dismissed and Opinion Filed July 31, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00056-CV

                               ALVIN SCOTT, Appellant
                                        V.
                            PROVIDENCE TOWERS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06414-E

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Francis
       The clerk’s record was due on March 16, 2015. On March 19, 2015, we notified

appellant that the Dallas County Clerk had informed us no payment had been made for the

clerk’s record. We directed appellant to file, within ten days, written verification that he had

either paid or made payment arrangements for the clerk’s record or that he was entitled to

proceed without payment for the record. We warned that failure to do so would result in

dismissal of the appeal. Appellant has not responded, nor has the clerk’s record been filed.

Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(a).

       150056F.P05                                /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALVIN SCOTT, Appellant                             On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-15-00056-CV         V.                      Trial Court Cause No. CC-14-06414-E.
                                                   Opinion delivered by Justice Francis,
PROVIDENCE TOWERS, Appellee                        Justices Lang-Miers and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Providence Towers recover its costs of this appeal from
appellant Alvin Scott.


Judgment entered July 31, 2015.




                                             –2–